United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1185
Issued: April 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2008 appellant filed a timely appeal from the April 30 and December 20,
2007 merit decisions of the Office of Workers’ Compensation Programs denying his claim for a
foot condition and a July 27, 2007 decision denying his request for a review of the written
record. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a left foot condition;
and (2) whether the Office properly denied appellant’s request for review of the written record as
untimely filed.

FACTUAL HISTORY
This case has previously been before the Board. The facts and the law of the case as set
forth in the Board’s prior decision are hereby incorporated by reference.1 The relevant facts are
set forth below.
On September 26, 1986 appellant, then a 32-year-old temporary general mechanic, was
injured in a motor vehicle accident while in the performance of duty. The Office accepted his
claim for lumbar and cervical sprains; displacement of a lumbar intervertebral disc without
myelopathy; intervertebral disc disorder with myelopathy, lumbar region; right carpal tunnel
syndrome; and prolonged depressive reaction.
In a May 5, 2006 report, Dr. James G. Floyd, an attending Board-certified orthopedic
surgeon, diagnosed: (1) chronic neck and upper extremity pain, radicular in nature, related to
degenerative changes in the upper portion of the cervical spine and associated with bilateral
symptoms consistent with carpal tunnel syndrome; (2) chronic lower back pain with radicular
symptoms that involve both lower extremities but more prominent in the left lower extremity
than the right, occasionally associated with muscle cramps in the lower extremity and in the left
foot, as well as some weakness with prolonged standing, sitting, bending and lifting;
(3) complaints of pain in the knees bilaterally, associated with mild to moderate degenerative
arthritis; and (4) evidence of a hammertoe deformity, particularly the 2nd through the 4th toes, as
well a hallux valgus deformity in the left lower extremity.
By letter dated October 30, 2006, appellant requested authorization for custom shoes
following surgery on his left foot which he attributed to his work injury. By letter dated
November 6, 2006, the Office returned this request to appellant, noting that no consideration for
the purchase could be made since his claim had not been accepted for any foot injury. Appellant
submitted letters contending that his bilateral foot condition was causally related to the accepted
work injury.
In a February 12, 2007 report, Dr. Floyd had noted that appellant had been treated for
complaints of pain in both feet related to deformities of hallux valgus on the left foot and
hammertoe deformities. He noted that, on examination, appellant had no significant nerve root
findings of a specific loss in a dermatomal distribution but did have findings of decreased range
of motion and stiffness in both feet. Appellant also complained of spasms in the lower leg and
foot and in the arch bilaterally. It was recommended that he have an orthotic device to support
his lower extremity and surgery to correct the deformity in his left foot and surgery was
performed without difficulty. As of Dr. Floyd’s examination of appellant, no orthotic devices
had been received. He opined: “The pain in [appellant’s] foot is thought to be related to mild
imbalance in his flexor group of the lower extremities, specifically the left side and I am not
certain of its causal relation with his previous problem with his lower back in 1986.” Dr. Floyd
further noted, “It is possible that [appellant’s] symptoms … in the lower extremity, as well as
some of the upper extremity symptoms, may be related to his previous diagnosis of fibromyalgia.

1

Docket No. 01-1563 (issued August 25, 2004).

2

On April 3, 2007 appellant forwarded copies of medical records which documented that
he had been complaining about his feet for years. Progress notes by an unknown author dated
December 22, 1986 through February 14, 1987, indicated that appellant had trouble with his feet
among other complaints. Notes from the Cooper Green Hospital dated September 24, 1987
found that appellant had pain in his feet, worse on the left side. A March 6, 1989 note listed pain
in his legs and toes. In a report dated January 22, 1992, Dr. Charles W. Breaux, a Boardcertified surgeon, noted that during examination, appellant complained of pain radiating to the
left big toe. In an April 19, 2001 report, Dr. Floyd indicated that appellant experienced pain in
the plantar aspect of the second toe in the region of the second metatarsal.
By decision dated April 30, 2007, the Office denied appellant’s claim for a bilateral foot
condition due to the accepted injury. It found that the medical evidence did not provide a firm
diagnosis or any opinion relating his condition to the September 29, 1986 motor vehicle accident.
On June 23, 2007 appellant requested review of the written record. He submitted reports
from Cooper Green Hospital dated August 19, 1987 through October 18, 1991, noting
complaints of pain in his feet. In a January 29, 1987 report, Dr. Gordon J. Kirschberg, a Boardcertified neurologist, also advised that appellant complained, of pain in his toes.
In a decision dated July 27, 2007, the Office’s Branch of Hearings and Review denied
appellant’s request for a review of the written record as it was untimely filed.
By letter dated October 16, 2007, appellant requested reconsideration of the April 30,
2007 decision. He submitted an October 18, 1992 medical report from Dr. Breaux who listed the
impairments related to the September 26, 1986 motor vehicle accident as: “surgically treated
disc lesion, with residual symptoms, namely left L5 radiculopathy involving left thigh, leg and
foot.” In a June 5, 2007 report, Dr. Floyd provided impairment ratings for various members of
appellant’s body. As to appellant’s feet, Dr. Floyd was “uncertain as to any other findings at this
point for his lower extremity complaints from his foot and ankle.” Dr. Floyd noted that appellant
had complained of foot and ankle discomfort starting in 1986 and had foot deformities treated in
2006. He did not rate impairment because “as of this dictation there appear to be no
relationships agreed upon the Department of Labor for the lower extremity problems and his old
deformities of his lower extremities....”
By decision dated December 20, 2007, the Office denied modification of the April 30,
2007 decision.
LEGAL PRECEDENT -- ISSUE 1
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the

3

diagnosed condition and the specific employment factors identified by the employee.2 Under the
Federal Employees’ Compensation Act, when employment factors cause an aggravation of an
underlying physical condition, the employee is entitled to compensation for the periods of
disability related to the aggravation.3
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for a lumbar sprain; cervical sprain; displacement
of a lumbar intervertebral disc without myelopathy; intervertebral disc disorder with myelopathy,
lumbar region; right carpal tunnel syndrome; and prolonged depressive reaction. However, it
rejected appellant’s claim that he sustained a bilateral foot condition due to the accepted injury.
The Board finds that appellant has not submitted rationalized medical opinion evidence relating
any foot condition to his September 29, 1986 work-related motor vehicle accident. The medical
evidence submitted by appellant consists largely of treatment records which list his complaint of
“foot pain” without any further explanation. Dr. Breaux and Dr. Kirschberg noted pain to the
feet as did the records from Cooper Green Hospital. However, neither physician provided an
explanation as to how the accepted motor vehicle accident may have caused or contributed to
any part of appellant’s feet. For this reason, these records are not probative on the issue of causal
relations. The only physician to address the September 29, 1986 accident and appellant’s foot
condition was Dr. Floyd. However, he stated that he was “not certain of its causal relation with
his previous problem with his back in 1986.” In fact, Dr. Floyd attributed the symptoms to
appellant’s diagnosis of fibromyalgia. Accordingly, the medical evidence is insufficient to
establish that appellant’s injury caused his bilateral foot condition. The Board finds that the
Office properly denied acceptance of any injury to his feet.
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record.4 A request for either an oral
hearing or review of the written record must be submitted, in writing, within 30 days of the date
of the decision for which a hearing is sought.5 If the request is not made within 30 days, a
claimant is not entitled to a hearing or review of the written record as a matter of right.
Furthermore, Office regulations provide that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.6

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

4

20 C.F.R. § 10.615 (2008).

5

20 C.F.R. § 10.616(a).

6

Id.

4

Although a claimant may not be entitled to a hearing as a matter of right, the Office has
discretionary authority with respect to granting a hearing and it must exercise such discretion.7
ANALYSIS -- ISSUE 2
Appellant’s request for review of the written record was postmarked June 23, 2007 which
is more than 30 days after the Office issued its April 30, 2007 decision. The regulations clearly
specify that the request must be sent within 30 days (as determined by postmark or other carrier’s
date marking) of the date of the decision for which a hearing or review of the written record is
sought.8 Appellant’s request was, therefore, untimely and as such, he is not entitled to review of
the written record as a matter of right.
In its July 27, 2007 decision, the Branch of Hearings and Review also denied appellant’s
request on the grounds that the pertinent issue could be addressed by requesting reconsideration
and submitting additional evidence to the district Office. This is considered a proper exercise of
the hearing representative’s discretionary authority.9 Moreover, there is no evidence indicating
that the Branch of Hearings and Review otherwise abused its discretion in denying appellant’s
request.
Accordingly, the Board finds that the Branch of Hearings and Review properly exercised
its discretion in denying appellant’s request for an oral hearing.
CONCLUSION
The Board finds that the Office properly denied expanding appellant’s claim to include
acceptance for a foot condition. The Board further finds that it properly denied appellant’s
request for review of the written record as untimely filed.

7

See Samuel R. Johnson, 51 ECAB 612 (2000); Eileen A. Nelson, 46 ECAB 377 (1994); Herbert C. Holley, 35
ECAB 140 (1981).
8

20 C.F.R. § 10.616(a).

9

Mary B. Moss, 40 ECAB 640, 647 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 20, July 27 and April 30, 2007 are affirmed.
Issued: April 7, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

